DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Status of Claims
Claims 1, 6, 9-11, 13, and 15-22 are under examination. 
Response to Amendment
Applicant’s amendments have not overcome the prior art rejections of record and also have introduced new 112(a) and 112(b) rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 9-11, 13, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 1 now recites that the polymeric material does not extend beyond the third height and the fourth height. This limitation is not supported by the original disclosure. Looking at elected Figure 2, the third height H3 and the fourth height H4 are clearly marked. The polymeric material is marked as the shaded portion 32. This polymeric shaded portion clearly extends beyond H3 (it extends below it) and beyond H4 (it extends above it). 
Claim 22 is rejected for the same reasons as claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 6, 9-11, 13, and 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 now recites that the polymeric material does not extend beyond the third height and the fourth height. This limitation is not supported by the original disclosure. Looking at elected Figure 2, the third height H3 and the fourth height H4 are clearly marked. The polymeric material is marked as the shaded portion 32. This polymeric shaded portion clearly extends beyond H3 (it extends below it) and beyond H4 (it extends above it). Therefore, it is entirely unclear how Applicant is interpreting this limitation. 
Additionally, the language “the polymeric material does not extend beyond the third height and the fourth height” could be interpreted as (1) the polymeric material does not extend beyond the third height OR the fourth height, or (2) the polymeric material may extend beyond the third or fourth height, but not both. Because the language can be read either way, the claim is indefinite. 
Additionally, the language “the polymeric material does not extend beyond the third height and the fourth height” makes it unclear as to if “beyond” means “above” or “neither above nor below” or “below” or “either above or below.” Alternatively still, since the third height is below the fourth height, does the language mean that the polymeric material does not extend below the third height or above the fourth height? 
Claim 1 recites “extending from the third height to the fourth height” in line 11. This limitation appears to have already been recited in lines 9-10. It is unclear if this limitation intends to recite the extension of a different feature.
Claim 22 is rejected for each of the same reasons as claim 1 above.
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
Claims 1, 9, 11, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “CN6791” (CN 106782679 B).
Regarding claim 1, CN679 teaches (Fig. 1) a primary shield (7) for a nuclear power plant that includes a nuclear reactor having reactor fuel elements (4) arranged between a first height (e.g., below the core 4) and a second height (e.g., above the core 4) above the first height, the primary shield comprising:  	a base portion (e.g., the lowermost portion of 7),  	an intermediate portion (the portion in between the first and second heights) extending vertically between a third height (e.g., the lowermost portion of 7) at or below the first height and a fourth height (e.g., the uppermost portion of 7) at or above the second height, and  	a top portion (e.g., the uppermost portion of 7), wherein  	the intermediate portion comprises at least one support structure (e.g., the pictured concrete or the described steel: “the neutron shielding body [7] is composed of…a steel structural member,” page 7), configured to support the top portion, and a matrix material comprising a polymeric material extending from the third height to the fourth height and comprising at least one of tungsten, boron, silver, indium, hafnium and cadmium extending from the third height to the fourth height (e.g., the polyethylene: “the neutron shielding body [7] is composed of a boron-containing polyethylene material,” page 7), and  	the polymeric material does not extend beyond the third height and the fourth height (the polymeric material, being part of neutron shielding 7, will not extend above neutron shielding 7 nor below neutron shielding 7).
Regarding claim 9, CN679 anticipates all the elements of the parent claim and additionally teaches wherein the polymeric material comprises one of polypropylene and polythene (“the neutron shielding body [7] is composed of a boron-containing polyethylene material,” page 7).
Regarding claim 11, CN679 anticipates all the elements of the parent claim and additionally teaches wherein the primary shield (7) comprises an internal steel lining and an external steel lining (left and right sides of 7; “the neutron shielding body 7 is composed of boron-containing polyethylene and steel,” page 9), the base portion, the intermediate portion and the top portion being sandwiched between the internal steel lining and the external steel lining (as shown in the Figures).

Regarding claim 16, CN679 anticipates all the elements of the parent claim and additionally teaches a nuclear power plant comprising: the primary shield as claimed in claim 1, and a nuclear reactor, wherein the nuclear reactor is one of a pressurised water reactor and a boiling water reactor (“pressurized water reactors,” page 7).
Regarding claim 21, CN679 anticipates all the elements of the parent claim and additionally teaches wherein the support structure does not comprise the polymeric material (the steel itself comprises only steel).
Claims 6, 13, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN679 in view of Speaker (US 2015/0357058).
Regarding claim 6, CN679 anticipates all the elements of the parent claim and additionally teaches wherein the at least one support structure comprises internal and external steel members (left and right of shield 7) and the at least one of tungsten, boron, silver, indium, hafnium and cadmium being one of tungsten and boron (“the neutron shielding body 7 is composed of boron-containing polyethylene and steel,” page 9) .
CN679 does not explicitly teach 3 layers of steel. 
Speaker does. Speaker is in the same art area of neutron shielding for nuclear reactor containment (abstract) and teaches a primary shield (14, 30, 15) with at least one support structure (steel) wherein the at least one support structure comprises  	an internal steel member (e.g., steel can surrounding 303, ¶ 31),  	an intermediate steel member (e.g., steel within the steel-reinforced materials inside 301, ¶ 34) and  	an external steel member (e.g., steel within the steel-reinforced materials inside 15, ¶ 22),  	a first layer of a matrix material between the internal steel member and the intermediate steel member (the matrix in CN679 extends the entire width of the shield 7; the matrix of Speaker extends between 302 and 301, ¶ 33), and  	a second layer of the matrix material between the intermediate steel member and the external steel member (the matrix in CN679 extends the entire width of the shield 7; the matrix of Speaker extends between 301 and 15, ¶ 34).
A purpose for this teaching is, as described by Speaker (¶ 31), because steel is a “suitably heat resistant structural material.” Additionally, as is extremely well-known in the art, steel is the go-to structural material for nuclear reactor shielding (e.g., steel containment vessels, steel-reinforced concrete containment vessels, etc.) because of its sturdiness, affordability, wide availability, resistance to corrosion, and resistance to radiation.
The combination of the steel layers of Speaker with the shielding of CN679 would have produced a nuclear reactor shield comprised of borated PE and layers of steel, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of CN679, a person of ordinary skill would have predicted that combining Speaker’s steel layers with CN679's shielding would have produced Applicant's claimed invention of a borated PE shield with layers of steel. The skilled person’s motivation for the combination would have been the expectation of, as described by Speaker (¶ 31), because steel is a “suitably heat resistant structural material.” Additionally, as is extremely well-known in the art, steel is the go-to structural material for nuclear reactor shielding (e.g., steel containment vessels, steel-reinforced concrete containment vessels, etc.) because of its sturdiness, affordability, wide availability, resistance to corrosion, and resistance to radiation. The skilled artisan would have been motivated to utilize the layers of steel as taught by Speaker in order to provide extra strength and redundancy. 
Regarding claim 13, CN679 anticipates all the elements of the parent claim and additionally teaches wherein the intermediate portion (of shield 7) has a radially inner surface and a radially outer surface (see the Figures). CN679 does not explicitly teach wherein the intermediate portion has a greater vertical height at the radially outer surface than the radially inner surface.
Speaker does. Speaker is in the same art area of neutron shielding for nuclear reactor containment (abstract) and teaches a primary shield (14, 30, 15) having an intermediate portion (intermediate portion of 14, 30, 15) a radially inner surface (14/30) and a radially outer surface (15), the intermediate portion has a greater vertical height at the radially outer surface than the radially inner surface (15 extends higher than 14/30, Fig. 4).
A purpose for this teaching is, as described by Speaker (¶ 22), in order to provide a cavity to flood the reactor in the event of an emergency (“LOCA” a.k.a., loss-of-coolant accident), or in order to suspend the reactor via support brackets like at 24, Fig. 4 and ¶ 23. The taller external shielding 15 allows space for the suspension brackets 24 while still providing radiation shielding for them. 
The combination of the taller outer shield of Speaker with the shielding of CN679 would have produced a nuclear reactor shield with a raised outer shield portion, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of CN679, a person of ordinary skill would have predicted that combining Speaker’s taller outer shield with CN679's shielding would have produced Applicant's claimed invention of a borated PE shield with a taller outer portion. The skilled person’s motivation for the combination would have been the expectation of, as described by Speaker (¶ 22), in order to provide a cavity to flood the reactor in the event of an emergency (“LOCA” a.k.a., loss-of-coolant accident), or in order to suspend the reactor via support brackets like at 24, Fig. 4 and ¶ 23. The taller external shielding 15 allows space for the suspension brackets 24 while still providing radiation shielding for them.
Regarding claim 17, CN679 anticipates all the elements of the parent claim including that it has “small coolant loading capacity and small total reactor weight,” page 8, but does not explicitly state that the reactor may be a small modular reactor. 
Speaker does. Speaker is in the same art area of neutron shielding for nuclear reactor containment (abstract) and teaches a small modular reactor (“small modular nuclear reactor,” ¶ 11) surrounded by a primary shield (14, 30, 15). 
The ordinary skilled artisan would have been motivated to utilize an SMR like that taught by Speaker because, as is well-known in the art, SMRs take up less space and are cheaper to build and operate than full-scale nuclear reactors.
Regarding claim 18, the above-described combination of CN679 with Speaker teaches all the elements of the parent claim, and Speaker additionally teaches wherein the small modular nuclear reactor produces up to 500MWe (“small modular nuclear reactor,” ¶ 11; SMRs are generally defined2 in the art as “generally 300 MWe equivalent or less”). Additionally, Examiner notes that because Speaker’s nuclear reactor is configured for producing power, then it necessarily produces some amount of power under 500MWe. 
Regarding claim 19, the above-described combination of CN679 with Speaker teaches all the elements of the parent claim, and Speaker additionally teaches wherein the small modular nuclear reactor produces 220 to 440MWe (as defined above in claim 18, less than 300 includes the claimed range). Additionally, Examiner notes that, because the BWXT mPOWER nuclear reactor of Speaker is capable of producing this amount of power, then it reads on the claimed range. 
Regarding claim 20, CN679 anticipates all the elements of the parent claim including the base portion (lowermost portion of neutron shielding 7), the top portion (uppermost portion of neutron shielding 7), and the polymeric material, as cited above. 
However, CN679 does not explicitly teach wherein the base portion and the top portion do not comprise the polymeric material. However, because the top and base portions were cited as the top and bottom of shielding 7, this limitation is taught by any art that simply has a different material at its uppermost and lowermost portions of its shielding.
Speaker does teach this. Speaker is in the same art area of neutron shielding for nuclear reactor containment (abstract) and teaches (Fig. 1) a neutron shielding (24, 14, 30, 15, and the unlabeled bottom) wherein the base portion (e.g., this could be the unlabeled bottom, the base portion of 14, or the base portion of 15) and the top portion (e.g., this could be 24 or the top portion of 15) does not comprise the polymeric material (e.g., the above-cited top and base portions do not contain the matrix materials that are contained in intermediates portions 30). 
The skilled artisan would have been motivated to utilize the base portions of Speaker in order to provide a different type of shielding (e.g., water or steel or concrete or lead), or to provide an outermost encapsulating layer of shielding that contains the more fragile polymeric materials. 
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN679 in further view of Marshall (US 2020/0176142).
Regarding claim 10, CN679 anticipates all the elements of the parent claim, including where the primary shield matrix (7) includes boron (“the neutron shielding body 7 is composed of boron-containing polyethylene and steel,” page 9), which is distributed throughout the matrix material as one of a powder and particles (the matrix is solid and therefore comprised of particles). 
CN679 does not explicitly teach the use of tungsten alongside the boron.
Marshall does teach this. Marshall is in the same art area of shielding for nuclear reactors (abstract) and teaches a primary shield comprised of tungsten alongside boron (¶ 6), wherein the tungsten and the boron are distributed throughout the matrix material as one of a powder and particles (¶ 8). 
The skilled artisan would have been motivated to utilize the tungsten-boron material of Marshall because it has “optimal properties for nuclear shielding…has the highest possible density and lowest possible porosity,” ¶ 6, “does not need to be applied  in excessively large thicknesses to achieve a good shielding,” ¶ 5, does “not contain elements which would transmute to harmful radionuclides,” ¶ 6, “must be possible to manufacture the material to be used for this application using conventional techniques,” ¶ 6, and “good oxidation resistance and good thermal conductivity,” ¶ 6. Marshall further explains that the “balance between boron and tungsten has been selected so that the body to be used for nuclear shielding has the optimum absorption properties,” ¶ 7. Specifically, “The tungsten (W) constitute the remainder of the body will provide a good shield against the neutrons and further a tungsten rich environment is beneficial to densification,” ¶ 30. 
Moreover, the Examiner notes that it would have been obvious to the skilled artisan to have utilize the boron-tungsten material of Marshall, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 22, CN679 teaches (Fig. 1) a primary shield (7) for a nuclear power plant that includes a nuclear reactor having reactor fuel elements (4) arranged between a first height (e.g., below the core 4) and a second height (e.g., above the core 4) above the first height, the primary shield comprising:  	a base portion (e.g., the lowermost portion of 7),  	an intermediate portion (the portion in between the first and second heights) extending vertically between a third height (e.g., the lowermost portion of 7) at or below the first height and a fourth height (e.g., the uppermost portion of 7) at or above the second height, and  	a top portion (e.g., the uppermost portion of 7), wherein  	the intermediate portion comprises at least one support structure (e.g., the pictured concrete or the described steel: “the neutron shielding body [7] is composed of…a steel structural member,” page 7), configured to support the top portion, and a matrix material comprising a polymeric material extending from the third height to the fourth height and comprising boron distributed throughout the matrix material from the third height to the fourth height (e.g., the polyethylene: “the neutron shielding body [7] is composed of a boron-containing polyethylene material,” page 7), the boron being one of a powder and particles (the boron is necessarily comprised of particles), and  	the polymeric material does not extend beyond the third height and the fourth height (the polymeric material, being part of neutron shielding 7, will not extend above neutron shielding 7 nor below neutron shielding 7).
CN679 does not explicitly teach the use of tungsten alongside the boron.
Marshall does teach this. Marshall is in the same art area of shielding for nuclear reactors (abstract) and teaches a primary shield comprised of tungsten alongside boron (¶ 6), wherein the tungsten and the boron are distributed throughout the matrix material as one of a powder and particles (¶ 8). 
The skilled artisan would have been motivated to utilize the tungsten-boron material of Marshall because it has “optimal properties for nuclear shielding…has the highest possible density and lowest possible porosity,” ¶ 6, “does not need to be applied  in excessively large thicknesses to achieve a good shielding,” ¶ 5, does “not contain elements which would transmute to harmful radionuclides,” ¶ 6, “must be possible to manufacture the material to be used for this application using conventional techniques,” ¶ 6, and “good oxidation resistance and good thermal conductivity,” ¶ 6. Marshall further explains that the “balance between boron and tungsten has been selected so that the body to be used for nuclear shielding has the optimum absorption properties,” ¶ 7. Specifically, “The tungsten (W) constitute the remainder of the body will provide a good shield against the neutrons and further a tungsten rich environment is beneficial to densification,” ¶ 30. 
Moreover, the Examiner notes that it would have been obvious to the skilled artisan to have utilize the boron-tungsten material of Marshall, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN679 in further view of De Volpi (US 8,946,645).
Regarding claim 15, CN679 teaches a nuclear power plant comprising: the primary shield as claimed in claim 1 (see above citations). 
However, CN679 does not explicitly teach all the claimed walls, although Examiner notes this configuration is extremely conventional, e.g., see Applicant’s Figure 1 and associated Specification descriptions. 
De Volpi does explicitly describe these walls. De Volpi is in the same art area of nuclear reactors and teaches  	a wall (6) that surrounds the primary shield (12), a containment vessel (8) that surrounds the wall, and a building wall (7) that surrounds the containment vessel, as shown in a comparison of Figures 1 and 5.
The combination of the additional outer walls of De Volpi with the primary shielding of CN679 would have produced the primary shielding of claim 1, with additional layers of containment taught by De Volpi. This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. The skilled person’s motivation for utilizing the additional shielding of De Volpi would have been, as is extremely well-known in the art, “to contain external radiation leakage” and avoid “releases of significant or substantial radiation, evacuation of surrounding population, and huge financial costs for cleanup and power-generation displacement,” col. 1, ll. 41-46 and 57-58.  
Examiner further notes that all nuclear reactors are required by law (as regulated, inspected, and verified by the Nuclear Regulatory Commission, or NRC) to have multiple layers of shielding in case of an accident to prevent radiation release. The purpose for the multiple layers of shielding is redundancy; should one layer of shielding fail, an additional layer is available for containment.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the 9-page Foreign Reference in the file 10/15/2021
        2 https://www.world-nuclear.org/information-library/nuclear-fuel-cycle/nuclear-power-reactors/small-nuclear-power-reactors.aspx